      Case 2:19-cv-14275-SM-DMD Document 115 Filed 01/22/21 Page 1 of 5




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

    ANDRE BAUGH,                                                            CIVIL ACTION
       Plaintiff

    VERSUS                                                                  NO. 19-14275

    VOYAGER INDEMNITY INSURANCE                                             SECTION: “E” (3)
    COMPANY, ET AL.,
        Defendants


                                   ORDER AND REASONS

       Before the Court is Defendant AmWins Access Insurance Services LLC’s motion

for reconsideration1 of the Court’s Order and Reasons denying its motion for summary

judgment.2 Plaintiff filed an opposition to Defendant’s motion.3

                                         LAW AND ANALYSIS

       A motion for reconsideration may challenge a judgment or order under Federal

Rules of Civil Procedure 54(b), 59(e), or 60(b).4 However, Rules 59 and 60 apply only to

final judgments.5 Rule 54(b) provides that “any order or other decision, however

designated, that adjudicates fewer than all of the claims or the rights and liabilities of

fewer than all the parties does not end the action as to any of the claims or parties and

may be revised at any time before the entry of a judgment adjudicating all the claims and

all the parties’ rights and liabilities.”6 The Court’s Order and Reasons denying Defendant’s

motion for summary judgment is an interlocutory judgment, as it did not adjudicate all

claims for all parties. The Court is therefore free to reconsider and reverse its decision for


1 R. Doc. 107.
2 R. Doc. 105.
3 R. Doc. 112.
4 Southern Snow Mfg. Co., Inc. v. SnoWizard Holdings, Inc., 921 F.Supp.2d 548, 563 (E.D. La. 2013).
5 Id.
6 Fed. R. Civ. P. 54(b).


                                                   1
      Case 2:19-cv-14275-SM-DMD Document 115 Filed 01/22/21 Page 2 of 5




any reason it deems sufficient.7 Accordingly, the Court’s Order and Reasons8 may be

reconsidered under Rule 54(b).

        Under Rule 54(b), the Court “possesses the inherent procedural power to

reconsider, rescind, or modify an interlocutory order for cause seen by it to be sufficient.”9

“However, this broad discretion must be exercised sparingly in order to forestall the

perpetual reexamination of orders and the resulting burdens and delays.”10 Generally,

courts in the Eastern District of Louisiana evaluate Rule 54(b) motions to reconsider

interlocutory orders under the same standards that govern Rule 59(e) motions to alter or

amend a final judgment.11 A Rule 59(e) motion “calls into question the correctness of a

judgment.”12 In considering a motion for reconsideration, a court must balance the

interests of justice with the need for finality.13 The four factors generally considered in

deciding a motion under the Rule 59(a) standard are as follows:

        (1) the motion is necessary to correct a manifest error of law or fact upon which

            the judgment is based;

        (2) the movant presents newly discovered or previously unavailable evidence;

        (3) the motion is necessary in order to prevent manifest injustice; or

        (4) the motion is justified by an intervening change in controlling law.14

        However, Rule 54(b) motions are not the proper vehicle for the reconsideration of

evidence, legal theories, or arguments.15 Reconsideration under Rule 54(b) instead



7 Acoustic Systems, Inc v. Wenger Corp., 207 F.3d 287, 290 (5th Cir. 2000).
8 R. Doc. 105.
9 Melancon v. Texaco, Inc., 659 F.2d 551, 553 (5th Cir. 1981).
10 Southern Snow Mfg. Co., Inc. v. SnoWizard Holdings, Inc., 921 F.Supp.2d 548, 565 (E.D. La. 2013).
11 Id. at fn. 129 (collecting cases).
12 Tex. Comptroller of Pub. Accounts v. Transtexas Gas Corp., 303 F.3d 571, 581 (5th Cir. 2002).
13 Edward H. Bohlin Co., Inc. v. Banning Co., Inc., 6 F.3d 350 355 (5th Cir. 1993).
14 Castrillo v. American Home Mortg. Servicing, Inc., 2010 WL 1424398 at *4 (E.D. La. April 5, 2010).
15 Simon v. United States, 891 F.2d 1154, 1159 (5t h Cir. 1990).


                                                   2
      Case 2:19-cv-14275-SM-DMD Document 115 Filed 01/22/21 Page 3 of 5




“serve[s] the narrow purpose of allowing a party to correct manifest errors of law or fact

or to present newly discovered evidence.”16 It is well settled that motions for

reconsideration should not be used to re-urge matters already advanced by a party.17

        In this case, the Defendant seeks reconsideration on three bases: (1)

reconsideration is necessary to allow the Defendant to introduce newly discovered or

previously unavailable evidence; (2) reconsideration is necessary to correct a manifest

error of law or fact; and (3) reconsideration is necessary in order to prevent manifest

injustice.18

        With regard to Defendant’s first argument, that there now exists “newly discovered

or previously unavailable evidence,” Plaintiff produces the deposition of Voyager

Indemnity Insurance Company through its representative, Mike Thompson.19 According

to the current Scheduling Order, all non-evidentiary pretrial motions were to be filed by

September 1, 2020.20 Defendant timely filed its motion for summary judgment on August

16, 2020, and it was submitted for decision on September 2, 2020.21 Thompson’s

deposition was taken on September 25 and 28, 2020.22 The Court issued its Order and

Reasons on Defendant’s motion for summary judgment on November 2, 2020.23 The

information included in Thompson’s deposition is not previously unavailable evidence,

as Defendant could have deposed Thompson earlier and included his testimony in

support of its motion for summary judgment.




16 Waltman v. Int’l Paper Co., 875 F.2d 468, 473 (5t h Cir. 1989) (internal quotations omitted).
17 Southern Snow Mfg. Co., Inc. v. SnoWizard Holdings, Inc., 921 F.Supp.2d 548, 565 (E.D. La. 2013).
18 See R. Doc. 107.
19 R. Doc. 107-2.
20 R. Doc. 113.
21 R. Doc. 78.
22 R. Doc. 107-2.
23 R. Doc. 105.


                                                   3
      Case 2:19-cv-14275-SM-DMD Document 115 Filed 01/22/21 Page 4 of 5




        Defendant also describes the Thompson deposition as newly discovered evidence.

In effect, Defendant seeks to file a new motion for summary judgment, with additional

supporting evidence, after the deadline for dispositive motions has passed.24 Defendant’s

motion for reconsideration on the grounds of “newly discovered or previously unavailable

evidence” fails.

        Second, Defendant argues reconsideration is necessary to correct a manifest error

of law. Defendant cites the Court’s consideration of Plaintiff’s affidavit as summary

judgment evidence as an error of law, but Defendant does not offer any law supporting its

argument. The Defendant argues Plaintiff’s affidavit is self-serving and unsubstantiated

and therefore cannot serve as summary judgment evidence.25 The Court found it clear

that Plaintiff’s affidavit is based on his personal knowledge, as he was the homeowner and

owner of the insurance policy.26 The Fifth Circuit has determined that an affidavit based

on personal knowledge may be used to support or oppose a motion for summary

judgment.27 Defendant’s disagreement with the Court’s decision does not equate to a

manifest error of law. Accordingly, Defendant’s motion on the grounds that

reconsideration is necessary to “correct a manifest error of law” fails.

        Third, Defendant argues reconsideration is necessary to prevent manifest

injustice. Again, Defendant does not describe the manifest injustice resulting from the

Court’s order, other than Defendant’s disagreement with the Court’s decision.28 As the




24 Plaintiff argues that, even if the Thompson deposition is considered, disputed facts remain. Plaintiff
argues Thompson’s deposition does not resolve whether the information conveyed at the making of the
claim was correct, who prepared the Loss Notice, and/or who is responsible for the incorrect information
on the Loss Notice. R. Doc. 112 at 2.
25 R. Doc. 107-1 at 4.
26 R. Doc. 56-2.
27 Washington v. Louisiana, 628 Fed. Appx. 914, 916 (5th Cir. 2015).
28 See R. Doc. 107-1.


                                                   4
         Case 2:19-cv-14275-SM-DMD Document 115 Filed 01/22/21 Page 5 of 5




Court explained in its previous order and reasons, “[t]he use of summary judgment is

rarely appropriate in negligence . . . cases, even where the material facts are not

disputed.”29 Defendant’s motion for reconsideration on the grounds that reconsideration

is necessary to “prevent manifest injustice” fails.

          Accordingly;

          IT IS ORDERED that Defendant AmWins Access Insurance Services LLC motion

for reconsideration30 is DENIED.


          New Orleans, Louisiana, this 22nd day of January, 2021.


                                                   ______________________ __________
                                                             SUSIE MORGAN
                                                     UNITED STATES DISTRICT JUDGE




29   Davison v. Stanadyne, 718 F.2d 1334, 1338-39 (5th Cir. 1983); see also R. Doc. 105 at 5.
30   R. Doc. 107.

                                                       5
